ORIGINAL
                                            No. 18-313C
                                         Filed June 5, 2018
                                      NOT FOR PUBLICATION
                                                                            JUN - 5 2018
                                               )                           U.S. COURT OF
 KERRITH DUVALL, et al.,                       )                         FEDERAL CLAIMS
                                               )
                        Plaintiffs,            )      Prose; RCFC 12(b)(l); Subject-Matter
                                               )      Jurisdiction; Money-Mandating Source Of
 v.                                            )      Law; In Forma Pauperis; Habeas Corpus;
                                               )      Section 1983.
 THE UNITED STATES,                            )
                                               )
        Defendant.                             )
~~~~~~~~~~~~~~-)

       Kerrith Duvall, Robert Cotner, and Dennis Martin, Lexington, OK, plaintiffs prose.

        Albert S. Iarossi, Trial Attorney, Lisa L. Donahue, Assistant Director, Robert E.
Kirschman, Jr., Director, Chad A. Readier, Acting Assistant Attorney General, Commercial
Litigation Branch, Civil Division, United States Department of Justice, Washington, DC, for
defendant.

                         MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiffs pro se, Kerrith Duvall, Robe1t Cotner, and Dennis Ma1tin, brought this action
seeking to enforce a judgment allegedly entered in their favor by this Cou1t in a prior case and to
recover, among other things, monetary damages from the government. See generally Compl.;
Am. Compl. The government has moved to dismiss this matter for lack of subject-matter
jurisdiction, pursuant to Rule 12(b)(l) of the Rules of the United States Court of Federal Claims
("RCFC"). See generally Def. Mot. Mr. Duvall and Mr. Cotner have also moved to proceed in
this matter informa pauperis. See generally Pl. Mot. to Proceed In Forma Pauperis, Feb. 27,
2018, at Entry No. 4; Pl. Mot. to Proceed In Forma Pauperis, Mar. 13, 2018, at Entry No. 6.




                                                                      7017 1450 DODD 1346 1970
        For the reasons discussed below, the Court: (1) GRANTS the government's motion to
dismiss; (2) GRANTS plaintiffs' motions to proceed informapauperis; and (3) DISMISSES
the amended complaint.

II.    FACTUAL AND PROCEDURAL BACKGROUND 1

       A.      Factual Background

       As background, plaintiffs prose, Ken·ith Duvall, Robert Cotner, and Dennis Martin are
currently incarcerated in the Joseph Harp Correctional Center located in Lexington, Oklahoma.
SeeDuvallv. United States, No. 17-1788C, 2018 WL617641, at *1 (Fed. Cl. Jan. 30, 2018).
Plaintiffs filed the complaint in this matter on February 27, 2018, and subsequently filed an
amended complaint on March 13, 2018. See generally Comp!.; Am. Comp!. Plaintiffs'
handwritten complaint and amended complaint are difficult to follow. But, it appears that
plaintiffs seek to enforce a judgment allegedly entered in their favor by this Court in a prior case.
See generally Comp!.; Am. Comp!. As relief, plaintiffs seek, among other things, $3 billion in
monetary damages from the government and various forms of injunctive relief. See Comp!. at 1;
Am. Comp!. at 1.

               1.      Plaintiffs' Claims
       Plaintiff Kerri th Duvall alleges in the amended complaint that he has suffered more than
$1 billion in losses "because of defendant's refusal to protect his rights and because of laws,
policy and acts of defendant's agents." Am. Comp!. at 1. Mr. Duvall alleges that, because the
Court "found true" his allegations in a previous case before the Court, the only remaining issue
to be resolved by the Court is a judgment awarding him compensation and damages. Id. As
relief, Mr. Duvall requests that, among other things, the government: (1) pay $1 billion "directly
on the principle [sic] of the national debt;" (2) pay him an additional $10,000 "cash;" and (3)
permit him to open an Indian casino. Id.




1 The facts recited in this Memorandum Opinion and Order are taken from the complaint ("Comp!."); the
amended complaint ("Arn. Comp!."); and the government's motion to dismiss ("Def Mot."). Unless
otherwise noted herein, the facts recited are undisputed. Due to plaintiffs' prose status, the Court
considers the allegations set fmth in both the complaint and amended complaint for the purpose of
resolving the government's motion to dismiss.

                                                                                                        2
        In the amended complaint, plaintiff Robert Cotner alleges that he is entitled to recover
more than $1 billion from the government, due to the government's "refusal to protect the
church's rights in Creek County, [Oklahoma]" because of"laws, policy, and acts of defendant's
agents." Id. Mr. Cotner further alleges that he suffered a loss as a result of the government's
"breach of social contract, policy, practices, acts of its agents, [impediments] and refusal to
protect [his] Federal rights in [Oklahoma] state courts." Id. at 2. As relief, Mr. Cotner requests
that, among other things, the government: (1) pay $1 billion "directly on the principle [sic] of
the national debt;" (2) pay him an additional $30,000; and (3) provide "consideration by the
Pentagon-Defense Intelligence Agency" for an intelligence services contract. Id. at 2.
        Lastly, plaintiff Dennis Martin seeks judicial review of"the merits of his Federal 2241
habeas" petition. Id at 3.
        In plaintiffs' response to the government's motion to dismiss, plaintiffs make a number of
additional claims against the federal government, the State of Oklahoma, and other individuals
and entities. See generally Pis. Resp. Plaintiffs also allege violations of various provisions of
the United States Constitution and the United Nations' Universal Declaration of Human Rights.
See Pis. Resp. at 1-4, Ex. A at 1, Ex.Bat 3. 2
                 2.       Plaintiffs' Prior Litigation

        On November 13, 2017, plaintiffs filed an action in this Court seeking monetary and
injunctive relief alleging that the federal government and state government of Oklahoma denied
certain rights afforded by the "anti-slavery clause" of the Thirteenth Amendment to the United
States Constitution. See Duvall v. United States, 2018 WL 617641, at * 1. The Court dismissed
plaintiffs' case for lack of subject-matter jurisdiction on January 30, 2018. Id. at *3. After
plaintiffs appealed the Court's dismissal decision, they moved to voluntarily dismiss the appeal,
and the United States Court of Appeals for the Federal Circuit granted the motion on April 26,
2018. Duvall v. United States, No. 17-1788C (Fed. Cl. April 26, 2018), at Entry No. 22.




2 Plaintiffs further allege the denial of veterans' benefits and social security benefits in their response to
the government's motion to dismiss. See Pis. Resp. at Ex. A at I.

                                                                                                                 3
       B.      Procedural History

       Plaintiffs commenced this action on February 27, 2018. See generally Comp!. On
February 27, 2018, Mr. Cotner filed a motion to proceed in this matter informa pauperis. See
generally Pl. Mot. to Proceed In Forma Pauperis, Feb. 27, 2018, at Entry No. 4. On March 13,
2018, plaintiffs filed an amended complaint. See generally Am. Comp!. On March 13, 2018,
Mr. Duvall filed a motion to proceed in this matter in forma pauperis. See generally Pl. Mot. to
Proceed In Forma Pauperis, Mar. 13, 2018, at Entry No. 6.

       On April 25, 2018, the government filed a motion to dismiss this matter, pursuant to
RCFC 12(b)(l). See generally Def. Mot. On May 8, 2018, plaintiffs filed a response and
opposition to the government's motion to dismiss. See generally Pis. Resp. On May 22, 2018,
the government filed a reply in support of its motion to dismiss. See generally Def. Reply.

       These matters having been fully briefed, the Court resolves the pending motions.

III.   STANDARDS OF REVIEW

       A.      Pro Se Litigants

       Plaintiffs are proceeding in this matter prose, without the benefit of counsel. And so, the
Court applies the pleading requirements leniently. Beriont v. GTE Labs., Inc., 535 F. App'x 919,
925-26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprint Nextel Corp., 501F.3d1354, 1356 (Fed.
Cir. 2007)). When determining whether a complaint filed by a prose plaintiff is sufficient to
survive a motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs
than plaintiffs who are represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520, 92 S.
Ct. 594 (1972) (holding that prose complaints, "however inartfully pleaded," are held to "less
stringent standards than formal pleadings drafted by lawyers"); Matthews v. United States, 750
F.3d 1320, 1322 (Fed. Cir. 2014). But, there "is no duty on the part of the trial court to create a
claim which [the plaintiff! has not spelled out in his pleading." Lengen v. United States, 100
Fed. Cl. 317, 328 (2011) (brackets existing) (internal quotation marks omitted) (quoting Scogin
v. United States, 33 Fed. Cl. 285, 293 (1995)).

       While "a pro se plaintiff is held to a less stringent standard than that of a plaintiff
represented by an attorney ... the pro se plaintiff, nevertheless, bears the burden of establishing
the Court's jurisdiction by a preponderance of the evidence." Riles v. United States, 93 Fed. Cl.

                                                                                                      4
163, 165 (2010) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). And so,
the Court may excuse ambiguities, but not defects, in the complaint. Colbert v. United States,
617 F. App'x 981, 983 (Fed. Cir. 2015); see also Demes v. United States, 52 Fed. Cl. 365, 368
(2002) ("[T]he leniency afforded prose litigants with respect to mere formalities does not relieve
them of jurisdictional requirements.").

        B.     RCFC 12(b)(l)

        When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(l), this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences in the
non-movant's favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also RCFC 12(b)(l). But,
plaintiff bears the burden of establishing subject-matter jurisdiction, and he must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). Should the Comt determine that "it lacks jurisdiction over the subject matter, it
must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278 (2006).

        In this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and "possess[ es] only that power authorized by Constitution and statute .... " Kokkonen v.
Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court
jurisdiction over:

        [A]ny claim against the United States founded either upon the Constitution, or any
        Act of Congress or any regulation of an executive department, or upon any express
        or implied contract with the United States, or for liquidated or unliquidated
        damages in cases not sounding in tmt.

28 U.S.C. § 149l(a)(l). The Tucker Act is, however, "a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages .... [T]he Act
merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976) (alterations original).
And so, to pursue a substantive right against the United States under the Tucker Act, a plaintiff
must identify and plead a money-mandating constitutional provision, statute, or regulation; an
express or implied contract with the United States; or an illegal exaction of money by the United
States. Cabral v. United States, 317 F. App'x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United


                                                                                                    5
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005)); see also Martinez v. United States, 333 F.3d 1295,
1302 (Fed. Cir. 2003). "[A] statute or regulation is money-mandating for jurisdictional purposes
ifit 'can fairly be interpreted as mandating compensation for damages sustained as a result of the
breach of the duties [it] impose[s]. "' Fisher, 402 F.3d at 1173 (quoting United States v. Mitchell,
463 U.S. 206, 217 (1983)).

        Specifically relevant to this matter, it is well-established that the Tucker Act does not
grant the United States Court of Federal Claims subject-matter jurisdiction to enforce the federal
criminal code, or to grant relief sounding in a writ of habeas corpus. Canuto v. United States,
651 F. App'x 996, 997 (Fed. Cir. 2016); see, e.g., Ledfordv. United States, 297 F.3d 1378, 1381
(Fed. Cir. 2002). The Court also does not possess subject-matter jurisdiction to review or to
consider criminal law matters. Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994) ("The
comt has no jurisdiction to adjudicate any claims whatsoever under the federal criminal
code .... "); Cooper v. United States, 104 Fed. Cl. 306, 311-12 (2012) (holding that this Court
cannot review criminal matters).

        It is also well-established that the Court does not possess subject-matter jurisdiction to
consider claims brought under Section 1983 of the Civil Rights Act. Osborn v. United States, 47
Fed. Cl. 224, 232 (2000). The Court also does not possess subject-matter jurisdiction to consider
social security benefits or veterans' benefits claims. See 38 U.S.C. § 51 l(a) ("The Secretary [of
Veterans Affairs] shall decide all questions of law and fact necessary to a decision by the
Secretary under a law that affects the provision of benefits by the Secretary to veterans or the
dependents or survivors of veterans."); Marcus v. United States, 909 F.2d 1470, 1471 (Fed. Cir.
1990) (stating this Court does not have jurisdiction over claims related to social security
benefits); see also Trevino v. United States, 113 Fed. Cl. 204, 209 (2013), ajf'd, 557 Fed. App'x
995 (Fed. Cir. 2014) (stating United States Court of Appeals for Veterans Claims has exclusive
jurisdiction over claims related to veterans' benefits).

        In addition, simply citing to a provision of the United States Constitution is not enough to
establish this Court's jurisdiction over claims based upon that provision. See Calhoun v. United
States, 32 Fed. Cl. 400, 405 (1994), ajf'd, 61F.3d918 (Fed. Cir. 1995) (stating "not every claim
involving, or invoking, the Constitution necessarily confers jurisdiction on this comt"); see also



                                                                                                     6
Livingston v. Derwinski, 959 F.2d 224, 225 (Fed. Cir. 1992) ("[T]he mere recitation of a basis for
jurisdiction by either party or a court, is not controlling .... ").

         Lastly, the United States is the only proper defendant in cases brought in this Court.
United States v. Sherwood, 312 U.S. 584, 588 (1941) (stating that this Court "is without
jurisdiction of any suit brought against private parties"); Anderson v. United States, 117 Fed. Cl.
330, 331 (2014) (stating that this Court is without jurisdiction "over any claims alleged against
states, localities, state and local government entities, or state and local government officials and
employees; jurisdiction only extends to suits against the United States itself').

IV.      LEGAL ANALYSIS

         The government has moved to dismiss this matter for lack of subject-matter jurisdiction
upon the grounds that: (1) plaintiffs fail to identify a money-mandating source of law to
establish subject-matter jurisdiction; (2) the Court does not possess subject-matter jurisdiction to
consider plaintiffs' civil rights claims; (3) the Court does not possess subject-matter jurisdiction
to consider Mr. Martin's habeas claim; (5) the Court does not possess subject-matter jurisdiction
to review plaintiffs' criminal convictions; and (6) the Cornt may not entertain claims against
patties other than the United States. See Def. Mot. at 5-6; Def. Reply at 2.

         Plaintiffs counter that the Cornt possesses subject-matter jurisdiction to consider their
claims under various constitutional provisions and the United Nations' Universal Declaration of
Human Rights. See Pis. Resp. at Ex. Bat 1-3. Mr. Duvall and Mr. Cotner have also moved to
proceed in this matter informa pauperis. See generally Pl. Mot. to Proceed In Forma Pauperis,
Feb. 27, 2018, at Entry No. 4; Pl. Mot. to Proceed In Forma Pauperis, Mm. 13, 2018, at Entry
No. 6.

         For the reasons discussed below, the most generous reading of plaintiffs' complaint and
ainended complaint makes clear that the Court does not possess subject-matter jurisdiction to
consider any of plaintiffs' claims. Mr. Duvall and Mr. Cotner have, however, shown that they
satisfy the statutory requirements to proceed in this matter without paying the Court's filing fee.
And so, the Court: (1) GRANTS the government's motion to dismiss; (2) GRANTS plaintiffs'
motions to proceed informapauperis; and (3) DISMISSES the complaint. RCFC 12(b)(l).



                                                                                                       7
       A.      The Court Does Not Possess .Jurisdiction To Consider Plaintiffs' Claims

               1.      Plaintiffs Fail To Identify A Money-Mandating Source Of Law

       As an initial matter, plaintiffs fail to identify a money-mandating source of law that
would confer jurisdiction upon the Court to consider their claims that they have suffered losses
due to (1) the government's alleged "refusal to protect [their] rights" and (2) the government's
"breach of social contract, policy, practices, acts of its agents." Am. Comp!. at 1-2. To establish
jurisdiction under the Tucker Act, plaintiffs must identify and plead a money-mandating
constitutional provision, statute, or regulation; an express or implied contract with the United
States; or an illegal exaction of money by the United States. Cabral, 317 F. App'x at 981; see
also Martinez, 333 FJd at 1302. But, plaintiffs do not identify a money-mandating federal
statute, constitutional provision, or regulation that could form the legal basis of these claims in
the complaint or the amended complaint. See generally Comp!.; Am. Comp!. And so, the Court
must dismiss plaintiffs' claims for lack of subject-matter jurisdiction. See RCFC 12(b)(l).

               2.      The Court Does Not Possess Jurisdiction To
                       Consider Plaintiffs' Habeas And Criminal Law Claims

       The Comt is also without jurisdiction to consider plaintiffs' habeas and criminal law
claims. In the amended complaint, plaintiffs allege that Mr. Maitin has been imprisoned for 35
years "without ever having been arrested, tried, or convicted" and requests that "some federal
comt ... hear the merits of his federal 2241 habeas." Am. Comp!. at 3. Given this, plaintiffs
appear to asse1t a habeas corpus claim on behalf of Mr. Martin.

       The Federal Circuit has long recognized that this Court does not possess subject-matter
jurisdiction to grant relief sounding in a writ of habeas corpus. See, e.g., Ledford, 297 F.3d at
13 81. This Court also does not have the authority to overturn criminal convictions. Humphrey
v. United States, 52 Fed. Cl. 593, 596 (2002); Cooper, 104 Fed. Cl. at 311-12 (holding that this
Court cannot review criminal matters); see also Salman v. United States, 69 Fed. Cl. 36, 39
(2005) (quoting Dethlefa v. United States, 60 Fed.Cl. 810, 814 (2004)) (stating that this Court
does not have the authority "to review and overturn convictions entered by a court of competent




                                                                                                      8
jurisdiction"). And so, the Court must dismiss plaintiffs' habeas and criminal law claims for
lack of subject-matter jurisdiction. RCFC 12(b)(1 ). 3

                 3.       The Court May Not Consider Plaintiffs' Civil Rights,
                          Veterans' Benefits, And Social Security Benefits Claims

         The Court also may not consider plaintiffs' civil rights, veterans' benefits, and social
security benefits claims. In the amended complaint, plaintiffs appear to assert a claim based
upon Section 1983 of the Civil Rights Act. Am. Comp!. at 3. But, Congress has committed
jurisdiction over such claims to the United States district courts. See 28 U.S.C. § 1343(a)(4);
Doe v. United States, 74 Fed. Cl. 794, 798 (2006). And so, the Court must dismiss plaintiffs'
civil rights claim for lack of subject-matter jurisdiction. See RCFC 12(b)(1 ).

         Plaintiffs' social security and veterans' benefits claims are also jurisdictionally precluded
under the Tucker Act. In their response to the government's motion to dismiss, plaintiffs appear
to assert claims related to social secUl'ity benefits and veterans' benefits. Pis. Resp. at Ex. A at 1.
But, it is well-established that the Court does not possess subject-matter jurisdiction to consider
claims for social security benefits or veterans' benefits. See 38 U.S.C. § 51 l(a); Trevino, 113
Fed. Cl. at 209; Marcus, 909 F.2d at 1471. And so, the Court must also dismiss plaintiffs' social
security and veterans' benefits claims for lack of subject-matter jurisdiction. RCFC 12(b)(l).

                 4.       The Court May Not Consider Plaintiffs' Constitutional Claims
                          And Any Claims Against Parties Other Than The United States

         Lastly, to the extent that plaintiffs rely upon the United States Constitution to bring this
action, the Court is also without jurisdiction to entertain these constitutional claims because the
constitutional provisions that plaintiffs rely upon are not money-mandating. See Fisher, 402
F.3d at 1172. In their response and opposition to the government's motion to dismiss, plaintiffs
cite to Article I§§ 9 and 10; Article III§§ 2 and 3; Article IV§§ 2 and 4; and Article VI of the
United States Constitution to provide a jurisdictional basis for their claims. Pis. Resp. at 1-4.


3 Jn addition, to the extent that plaintiffs seek to asse1t an unjust conviction claim in this matter, they fail
to state a plausible claim for relief. See 28 U.S.C. § 1495. To bring such a claim here, plaintiffs must
allege that either, (1) their convictions have been reversed or set aside by a court; (2) on new hearing or
new trial they were found not guilty; or (3) that they have been pardoned. 28 U.S.C. § 2513; Salman, 69
Fed. Cl. at 39; Lott v. United States, 11 Cl. Ct. 852, 853 (1987). But, plaintiffs make no such allegation.
See generally Comp!.; Am. Comp!; RCFC 12(b)(l).


                                                                                                                   9
But, none of the constitutional provisions upon which plaintiffs rely are money-mandating. See
Olajide v. United States, No. l 6-l 594C, 2017 WL 3225048, at *4 (Fed. Cl. July 31, 2017)
(discussing Article I§§ 9 and 10); Ivaldy v. United States, 123 Fed. Cl. 633, 636 (2015), ajj'd,
655 F. App'x 813 (Fed. Cir. 2016) (discussing Article IV§ 2); El v. United States, 122 Fed. Cl.
707, 709 (2015) (discussing Article VI); Gibson v. United States, 121 Fed. Cl. 215, 217 (2015)
(discussing Article III § 2).

        Indeed, plaintiffs simply cite to a litany of provisions of the United States Constitution in
their response and opposition without providing any basis for how these constitutional provisions
could establish the Court's jurisdiction to consider the claims alleged in the complaint and
amended complaint. See Calhoun, 32 Fed. Cl. at 405 (stating "not every claim involving, or
invoking, the Constitution necessarily confers jurisdiction on this court"); see also Livingston,
959 F .2d at 225 ("[T]he mere recitation of a basis for jurisdiction by either party or a court, is not
controlling."). Given this, the Court must dismiss plaintiffs' constitutional law claims for want
of subject-matter jurisdiction. See RCFC 12(b)(l). 4

        Lastly, the Court is without jurisdiction to consider plaintiffs' claims against parties other
than the United States. In the amended complaint, plaintiffs appear to asse1t claims against the
State of Oklahoma and Oklahoma state officials, as well as individuals. See Am. Comp!. at 1-4.
However, the jurisdiction of this Cou1t is limited to claims brought against the United States.
Sherwood, 312 U.S. at 588; Anderson, 117 Fed. Cl. at 331. And so, the Court must also dismiss
plaintiffs' claims against the State of Oklahoma and its government officials, or any private
parties for lack of subject-matter jurisdiction. See RCFC 12(b)(l).

        B.       Transfer Of This Matter Would Be Futile

        Given the frivolous nature of plaintiffs' claims, the Court also concludes that a transfer of
this matter to a United States district court would be inappropriate. A transfer of this matter
would be appropriate if: "(!) the transferor court lacks jurisdiction; (2) the action could have


4To the extent that plaintiffs rely upon the United Nations' Universal Declaration of Human Rights to
bring this action, this Comt similarly lacks jurisdiction to ente1tain their claims. See El, 122 Fed. Cl. at
71 0 (2015) (stating this Comt does not have jurisdiction over claims based on the Universal Declaration
of Human Rights absent specific statutory provision stating otherwise).

                                                                                                           10
been brought in the transferee court at the time it was filed; and (3) transfer is in the interest of
justice." Zoltek Corp. v. United States, 672 F.3d 1309, 1314 (Fed. Cir. 2012); see also 28 U.S.C.
§ 1631. In this regard, the United States Court of Appeals for the Federal Circuit has held that
the phrase "in the interest of justice" refers to claims that are "nonfrivolous and as such should
be decided on the merits." See Galloway Farms, Inc. v. United States, 834 F.2d 998, 1000 (Fed.
Cir. 1987) (citation omitted). And so, the decision to transfer rests within the discretion of the
transferor court, and the court may decline to transfer if doing so would be "futile given the
weakness of plaintiffs case on the merits." See Faulkner v. United States, 43 Fed. Cl. 54, 56
(1999) (quoting Siegal v. United States, 38 Fed. Cl. 386, 390-91 (1997)).

        In this case, plaintiffs' claims are fundamentally based upon the alleged right to enforce a
previous judgment of this Court. See generally Comp!.; Am. Comp!. But, there can be no
genuine dispute that this Court has not previously entered a judgment in favor of plaintiffs. To
the contrary, the Court dismissed plaintiffs' previous case for lack of subject-matter jurisdiction.
See Duvall, 2018 WL 617641 at *3. Given this, transfer of this matter to a United States district
court would not be in the interest of justice.

        C.      The Court Grants Plaintiffs' Motions To Proceed In Forma Pauperis

        As a final matter, Mr. Duvall and Mr. Cotner have moved to proceed in this matter in
forma pauperis. See generally Pl. Mot. to Proceed In Forma Pauperis, Feb. 27, 2018, at Entry
No. 4; Pl. Mot. to Proceed In Forma Pauperis, Mar. 13, 2018, at Entry No. 6. This Court may
authorize the commencement of a lawsuit without prepayment of fees when a plaintiff submits
an affidavit including a statement of all assets, a declaration that plaintiff is unable to pay the
fees, and a statement of the nature of the action and a belief that plaintiff is entitled to redress.
See 28 U.S.C. § 1915(a)(l); see also id. § 2503(d). When the plaintiff is a prisoner, as is the case
here, the plaintiff must also submit "a certified copy of [his] trust fund account statement (or
institutional equivalent) ... for the 6-month period immediately preceding the filing of the
complaint." 28 U.S.C. § 1915(a)(2).

        In this matter, Mr. Duvall and Mr. Cotner have both submitted an application for leave to
proceed in this matter in forma pauperis and the necessary statements regarding their respective
assets and liabilities, statements of the nature of this action, and statements that they are "unable
to prepay the costs of this action ... because of [their] poverty." See generally Pl. Mot. to

                                                                                                        11
Proceed In Forma Pauperis, Feb. 27, 2018, at Entry No. 4; Pl. Mot. to Proceed In Forma
Pauperis, Mar. 13, 2018, at Entry No. 6. Mr. Duvall and Mr. Cotner have also submitted copies
of their respective trust fund account statements. See Pl. Mot. to Proceed In Forma Pauperis,
Feb. 27, 2018, at Entry No. 4; Pl. Mot. to Proceed In Forma Pauperis, Mar. 13, 2018, at Entry
No. 6. 5 Because of the Court's summary disposition of this case upon jurisdictional grounds, and
plaintiffs' pro se status, the Court finds that Mr. Duvall and Mr. Cotner have satisfied the
statutory requirements to proceed in forma pauperis for the purpose of resolving the
government's motion to dismiss. And so, the Court GRANTS plaintiffs' motions to proceed in
forma pauperis.

V.      CONCLUSION

        In sum, the most generous reading of plaintiffs' complaint and amended complaint makes
clear that the Court does not possess subject-matter jurisdiction to consider any of plaintiffs'
claims. Mr. Duvall and Mr. Cotner have, however, shown that they satisfy the statutory
requirements to proceed in this matter without paying the Court's filing fee.

        And so, for the foregoing reasons, the Court:

        1. GRANTS the government's motion to dismiss;

        2. GRANTS plaintiffs' motions to proceed informa pauperis; and

        3. DISMISSES the complaint.




5Mr. Martin has not filed an application to proceed in Jonna pauperis, nor has he submitted a statement
of his assets or liabilities, or any copy of his trust fund account statement.

                                                                                                      12
      The Clerk's Office is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint.

      Each party shall bear its own costs.

      IT IS SO ORDERED.




                                                                                           13